DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 08/23/2022.
Applicant’s amendments filed 08/23/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 9-10, 12, and 14-18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,956,007 to Kondo et al. (cited in IDS of 02/19/2021, hereinafter Kondo) in view of Shim (US 2011/0317283).
With respect to Claim 1, Kondo discloses a lighting module (e.g., an embodiment of Fig. 5, wherein the phosphor layer 5 is provided on the entire surface of the light scattering layer 3) (Kondo, Figs. 4-5, Col. 2, lines 11-24; Col. 4, lines 44-63; Cols. 5-19) comprising:
       a substrate (e.g., 13, an embodiment of Fig. 5, wherein the phosphor layer 5 is provided on the entire surface of the light scattering layer 3 that covers a plurality of light emitting diode elements 12) (Kondo, Figs. 4-5, Col. 16, lines 45-67; Col. 19, lines 7-9; lines 28-30);
       a plurality of light emitting devices (e.g., LED elements 12) (Kondo, Figs. 4-5, Col. 16, lines 45-67; Col. 19, lines 13-22) disposed on the substrate and emitting blue light;
       a first resin layer (e.g., 2/4, comprised of a same transparent resin) (Kondo, Figs. 4-5, Col. 5, lines 3-9; Col. 14, lines 36-41; Col. 18, lines 4-46; Col. 19, lines 1-4; lines 28-30; Col. 22, lines 4-19) disposed on the substrate and sealing the plurality of light emitting devices; and
       a first diffusion layer (e.g., 3/5, a phosphor layer 5 provided on the entire surface of the light scattering layer 3 including a diffusion agent) (Kondo, Figs. 4-5, Col. 13, lines 11-16; lines 35-67; Col. 15, lines 1-37; Col. 18, lines 64-67; Col. 19, lines 1-4; lines 28-30) disposed on the first resin layer (2/4) and including a phosphor and a diffusion agent (e.g., a light reflecting component) (Kondo, Figs. 4-5, Col. 12, lines 41-67; Col. 13, lines 1-21; Col. 15, lines 1-37);
       wherein the first resin layer (e.g., 2/4) is disposed on upper surfaces and side surfaces of the plurality of light emitting devices (12), and
      wherein a content of the phosphor included in the first diffusion layer (3/5) (Kondo, Figs. 4-5, Col. 14, lines 19-22) is in a range of 10 mass% to 40 mass% in resin material of the first diffusion layer (5), and a content of the diffusing agent is less than 3 mass% to 50 mass% in resin material of the first diffusion layer (3).
Further, Kondo does not specifically disclose that a content of the phosphor included in the first diffusion layer is in a range of 10wt% to 23wt% in resin material of the first diffusion layer, and a content of the diffusing agent is less than 3 wt% in resin material of the first diffusion layer.
However, Shim teaches forming a wavelength converting resin composition layer (1) (Shim, Fig. 2, ¶0002, ¶0027-¶0048, ¶0062-¶0091, ¶0113-¶0114) including a transparent matrix resin material (2, e.g., silicon resin or epoxy resin) (Shim, Fig. 2, ¶0033, ¶0062, ¶0090, ¶0113), wavelength converting material (3c/4c, e.g., fluorescent - phosphor material, preferably, a YAG-based) (Shim, Fig. 2, ¶0034-¶0038, ¶0067-¶0079, ¶0090, ¶0113), and a diffusing agent (3b/4b, e.g. diffuser particles including silica, alumina, polymethylmethacrylate) (Shim, Fig. 2, ¶0039-¶0040, ¶0080-¶0084, ¶0090, ¶0113). The content of the phosphor (e.g., 3c/4c) (Shim, Fig. 2, ¶0078, ¶0113) is between 0.8 weight % to about 30 weight % (specifically, 14 wt%) relative to the total weight of the wavelength converting resin composition (1), and the content of the diffusing agent (e.g., 3b/4b) (Shim, Fig. 2, ¶0081, ¶0113) is less than 3 wt% (e.g.,  between 1.0-3.0 wt %, specifically, 2 wt%) in resin material (1). The LED lighting device of Shim (Shim, Fig. 2, ¶0027-¶0030, ¶0090-¶0091, ¶0113-¶0114) provides the LED device with increased life, easily adjusted white light to a required intensity, improved uniformity in an emitted color, and improved comfort by reducing glare.
The prior art content of phosphor material (specifically, 14 wt%) is within the claimed range of 10wt% to 23wt% and prior art content of diffusing material (specifically, 2 wt%) is within the claimed range of less than 3 wt%, and thus prior art ranges anticipate the claimed ranges (see MPEP 2131.03).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the lighting module of Kondo by forming the resin layer of Kondo as a wavelength converting resin composition layer including fluorescent material and diffuser as taught by Shim, wherein contents of fluorescent material and diffuser are optimized to have the lighting module, wherein a content of the phosphor included in the first diffusion layer is in a range of 10wt% to 23wt% in resin material of the first diffusion layer, and a content of the diffusing agent is less than 3 wt% in resin material of the first diffusion layer in order to provide the LED device with increased life, easily adjusted white light to a required intensity, improved uniformity in an emitted color, and improved comfort by reducing glare (Shim, ¶0002, ¶0027-¶0030, ¶0090-¶0091, ¶0113-¶0114).
Regarding Claim 10, Kondo in view of Shim discloses the lighting module of claim 1. Further, Kondo does not specifically disclose that the diffusing agent has a refractive index ranging from 1.4 to 2.
However, Konda teaches additional diffusion layer (3) (Kondo, Figs. 4-5, Col. 15, lines 1-37) comprising a diffusing agent (particles with average size between 1 to 60 m); and that the additional diffusion layer (3) has the same transparent resin (Kondo, Figs. 4-5, Col. 14, lines 36-65; Col. 15, lines 1-8)  as the spacer layer (4) and the encapsulating layer (2), and the transparent resin has a refractive index in a range of 1.3 to 1.45 (Kondo, Figs. 4-5, Col. 14, lines 62-65) with respect to the light having specific wavelength. Further, Shim teaches forming a wavelength converting resin composition layer (1) including the diffusing agent (3b/4b, e.g. polymethylmethacrylate) (Shim, Fig. 2, ¶0039-¶0040, ¶0080-¶0084, ¶0090, ¶0113) having a refractive index of 1.5 that is in the claimed range of a refractive index from 1.4 to 2. Thus, prior art range anticipates the claimed range (see MPEP 2131.03).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the lighting module of Kondo/Shim by forming first diffusion layer including the diffuser comprised of a specific material as taught by Shim to have the lighting module, wherein the diffusing agent has a refractive index ranging from 1.4 to 2 in order to provide an improved surface light source with reduced color unevenness; and to provide the LED device with increased life, easily adjusted white light to a required intensity, improved uniformity in an emitted color, and improved comfort by reducing glare (Kondo, Col. 2, lines 11-24; Col. 3, lines 27-42; Shim, ¶0002, ¶0027-¶0030, ¶0090-¶0091, ¶0113-¶0114).
Claims 2-4, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,956,007 to Kondo in view of Shim (US 2011/0317283) as applied to claim 1, and further in view of Uemoto et al. (US 2010/0244662, hereinafter Uemoto) (the reference US Patent No. 6,066,861 by Höhn et al. is presented as evidence, cited in IDS of 02/19/2021, hereinafter Höhn).
Regarding Claim 2, Kondo in view of Shim discloses the lighting module of claim 1. Further, Kondo discloses the lighting module, wherein an interval (e.g., preferably 5 mm) (Kondo, Figs. 4-5, Col. 16, lines 65-66; Col. 21, lines 56-59; Col. 22, lines 16-17; lines 3-36) between the plurality of light emitting devices is greater than a thickness of the first resin layer (e.g., transparent resin 2 has thickness of 950 m, after bonding, and the spacer layer 4 has thickness 1 mm to 2 mm so that the first resin layer including the resin layer 2 and the spacer layer 4 has a total thickness of about 2-3 mm that is less that the space of about 5 mm between the LED elements), 
wherein the thickness of the first resin layer (e.g., a thickness of the resin layer 2/4 between 1.95 to 2.95 mm) is a height from a lower surface of the first resin layer (2/4) to an upper surface of the first resin layer (2/4), but does not specifically disclose that the thickness of the first resin layer is greater than a thickness of the substrate.
However, Uemoto teaches forming a light emitting device (Uemoto, Fig. 1C, ¶0018-¶0023, ¶0032-¶0034, ¶0042) with improved heat dissipation properties and comprising a substrate (10) having a thickness between 0.5 mm and 3 mm, specifically, about 1 mm, and a plurality of blue LEDs (14) disposed on a substrate (10), and a phosphor layer (15) covering the plurality of blue LEDs (14), the substrate is made of a material to increase heat dissipation properties.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the lighting module of Kondo/Shim by providing a substrate having a specific material and thickness (e.g., about 1 mm) as taught by Uemoto to have the lighting module, wherein the thickness of the first resin layer is greater than a thickness of the substrate in order to provide light emitting device with improved heat dissipation properties (Uemoto, ¶0010, ¶0018, ¶0042).
Regarding Claim 3, Kondo in view of Shim and Uemoto discloses the lighting module of claim 2. Further, Kondo discloses the lighting module, wherein the thickness (e.g., transparent resin 2 having thickness of 950 m, after bonding, which is less than the interval between the LEDs of 5 mm; the spacer layer 4 having thickness 1 mm to 2 mm so that the encapsulating layer including the first resin layer and the spacer layer 4 has a thickness of about 1.95 mm to 2.95 mm) (Kondo, Figs. 4-5, Col. 14, lines 32-33; lines 42-45; Col. 22, lines 16-17; lines 30-36) of the first resin layer (2/4) is greater than a thickness of the first diffusion layer (e.g., a thickness of the phosphor layer 5 is about 0.05 to 1 mm), and wherein the thickness of the first diffusion layer (5) is a height from a lower surface of the first diffusion layer to an upper surface of the first diffusion layer (e.g., 5, phosphor layer 5 provided on the entire surface of the light scattering layer 3) (Kondo, Figs. 4-5, Col. 19, lines 28-30) disposed on the upper surface of the first resin layer (2/4).
Regarding Claim 4, Kondo in view of Shim and Uemoto discloses the lighting module of claim 3. Further, Kondo discloses the lighting module, wherein light emitted to an outside through the first diffusion layer (5) has a light uniformity of 90% or more (Kondo, Figs. 4-5, Col. 18, lines 37-46).
Regarding Claim 8, Kondo in view of Shim and Uemoto discloses the lighting module of claim 3. Further, Kondo discloses the lighting module, wherein the thickness of the first resin layer (2/4) is 2 mm (e.g., the thickness of the spacer layer 4 is preferably 1 mm and the resin layer 2 after bonding is about 1 mm) (Kondo, Figs. 4-5, Col. 14, lines 42-45; Col. 13, lines 30-32; Col. 22, lines 16-17) that is in a range 2.7 mm or less, wherein each of the plurality of light emitting devices (12) emits a wavelength (e.g., blue light) (Kondo, Figs. 4-5, Col. 13, lines 35-40) in a range of 420 nm to 470 nm (as evidenced by Höhn, Col. 9, lines 29-36, blue light has luminescent maximum at 430 nm), but does not specifically disclose that a straight distance between a lower surface of the substrate and an upper surface of the first diffusion layer is 220% or less of the thickness of the first resin layer, and wherein the thickness of the first diffusion comprises a range of 40% to 80% of the thickness of the first resin layer.
However, Kondo teaches that the thickness of the first resin layer (2/4) is about 2 mm  (Kondo, Figs. 4-5, Col. 5, lines 3-9; Col. 18, lines 4-46; Col. 19, lines 1-4; lines 28-30; Col. 22, lines 4-19), the thickness of the first diffusion layer (5) is about 50 m (0.05 mm) to 1000 m (1.0 mm), and the thickness of the additional diffusion layer (3) formed between the first resin layer (2/4) and the first diffusion layer (5) is between 50 m (0.05 mm) to 2000 m (2.0 mm).
Further, Uemoto teaches forming a light emitting device (Uemoto, Fig. 1C, ¶0018-¶0023, ¶0032-¶0034, ¶0042) with improved heat dissipation properties and comprising a substrate (10) having a thickness between 0.5 mm and 3 mm, specifically, about 1 mm, and a plurality of blue LEDs (14) disposed on a substrate (10), and a phosphor layer (15) covering the plurality of blue LEDs (14), the substrate is made of a material to increase heat dissipation properties.
Further, a person of ordinary skill in the art would recognize that with the optimized thickness of the first diffusion layer (the phosphor layer 5) in a range of 0.05 mm to 1.0 mm; specifically, with the thickness of the first diffusion layer of about 0.8 mm, the thickness of the additional diffusion layer (3) of 0.6 mm, the thickness of the first resin layer of about 2 mm (including the resin layer 2 and the spacer layer 4 because the spacer layer 4 comprises the same transparent resin material as the encapsulating resin layer 2), and with the thickness of the high thermal conductive substrate of about 1 mm (as taught by Uemoto), the total thickness of the lighting module would be about 4.4 mm, and a straight distance between a lower surface of the substrate and an upper surface of the first diffusion layer would be 220% of the thickness of the first resin layer: 2 mm x (2.2)= 4.4 mm, the total thickness of the lighting structure of about 4.4 mm is within the range of 4.4 mm or less.
Further, with the thickness of the first diffusion layer (5) of about 0.8 mm and the thickness of the first resin layer (2/4) of about 2 mm, the thickness of the first diffusion would be 40% of the thickness of the first resin layer, that is a range of 40% to 80%.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the lighting module of Kondo/Shim/Uemoto by forming the encapsulating layer of Kondo with optimized the thicknesses of the first diffusion layer on the substrate comprised of a high thermal conductive material and having a specific thickness as taught by Uemoto to have the lighting module, wherein a straight distance between a lower surface of the substrate and an upper surface of the first diffusion layer is 220% or less of the thickness of the first resin layer, and wherein the thickness of the first diffusion layer comprises a range of 40% to 80% of the thickness of the first resin layer in order to provide improved surface light source with reduced color unevenness; and to provide light emitting device with improved heat dissipation properties (Kondo, Col. 2, lines 11-24; Col. 3, lines 27-42; Uemoto, ¶0010, ¶0018, ¶0042).
Regarding Claim 11, Kondo in view of Shim and Uemoto discloses the lighting module of claim 3. Further, Kondo discloses the lighting module, wherein the thickness of the first resin layer (2/4) is 2 mm (e.g., the thickness of the spacer layer 4 is preferably 1 mm and the resin layer 2 after bonding is about 1 mm) (Kondo, Figs. 4-5, Col. 14, lines 42-45; Col. 13, lines 30-32; Col. 22, lines 16-17) that is in a range 2.7 mm or less, but does not specifically disclose that the lighting module is provided with a thickness of 5.5mm or less.
However, Kondo teaches that the thickness of the first resin layer (2/4) is about 2 mm  (Kondo, Figs. 4-5, Col. 5, lines 3-9; Col. 18, lines 4-46; Col. 19, lines 1-4; lines 28-30; Col. 22, lines 4-19), the thickness of the first diffusion layer (5) is about 50 m (0.05 mm) to 1000 m (1.0 mm), and the thickness of the additional diffusion layer (3) formed between the first resin layer (2/4) and the first diffusion layer (5) is between 50 m (0.05 mm) to 2000 m (2.0 mm).
Further, Uemoto teaches forming a light emitting device (Uemoto, Fig. 1C, ¶0018-¶0023, ¶0032-¶0034, ¶0042) with improved heat dissipation properties and comprising a substrate (10) having a thickness between 0.5 mm and 3 mm, specifically, about 1 mm, and a plurality of blue LEDs (14) disposed on a substrate (10), and a phosphor layer (15) covering the plurality of blue LEDs (14), the substrate is made of a material to increase heat dissipation properties.
Further, a person of ordinary skill in the art would recognize that with the optimized thickness of the first diffusion layer (the phosphor layer 5) in a range of 0.05 mm to 1.0 mm; specifically, with the thickness of the first diffusion layer of about 0.8 mm, the thickness of the additional diffusion layer (3) of 0.6 mm, the thickness of the first resin layer of about 2 mm (including the resin layer 2 and the spacer layer 4 because the spacer layer 4 comprises the same transparent resin material as the encapsulating resin layer 2), and with the thickness of the high thermal conductive substrate of about 1 mm (as taught by Uemoto), the total thickness of the lighting module would be about 4.4 mm and that is within the range of 5.5 mm or less.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the lighting module of Kondo/Shim/Uemoto by forming the encapsulating layer of Kondo with optimized the thicknesses of the first diffusion layer on the substrate comprised of a high thermal conductive material and having a specific thickness as taught by Uemoto to have the lighting module, wherein the lighting module is provided with a thickness of 5.5mm or less in order to provide improved surface light source with reduced color unevenness; and to provide light emitting device with improved heat dissipation properties (Kondo, Col. 2, lines 11-24; Col. 3, lines 27-42; Uemoto, ¶0010, ¶0018, ¶0042).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,956,007 to Kondo in view of Shim (US 2011/0317283) and Uemoto (US 2010/0244662) as applied to claim 3, and further in view of Yoshida (US 2015/0008463).
Regarding Claim 5, Kondo in view of Shim and Uemoto discloses the lighting module of claim 3. Further, Kondo does not specifically disclose that the first diffusion layer emits a red light.
However, Yoshida teaches a light emitting device (Yoshida, Fig. 2, ¶0010, ¶0014, ¶0020, ¶0056, ¶0057, ¶0061-¶0062) comprising blue LEDs and red light-emitting phosphor with a narrow half width of the emission peak to emit more vivid red light for the indicating devices such as display and radar devices having high efficiency.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the lighting module of Kondo/Shim/Uemoto by forming the first diffusion layer as a phosphor layer comprising red light-emitting phosphor as taught by Yoshida to have the lighting module, wherein the first diffusion layer emits a red light in order to provide light emitting device having high efficiency and capable of emitting more vivid red light for the indicating devices such as display and radar devices (Yoshida, ¶0010, ¶0014, ¶0020, ¶0056-¶0057).
Regarding Claim 6, Kondo in view of Shim, Uemoto, and Yoshida discloses the lighting module of claim 5. Further, Kondo discloses the lighting module, wherein the first resin layer (2/4) and the first diffusion layer (5) are formed of a same resin material (e.g., transparent resin) (Kondo, Figs. 4-5, Col. 14, lines 1-10; lines 36-41), and wherein the first resin layer (2/4) is formed in a layer without a diffusing agent (transparent resin which does not contain a light reflecting components).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,956,007 to Kondo in view of Shim (US 2011/0317283), Uemoto (US 2010/0244662), and Yoshida (US 2015/0008463) as applied to claim 6, and further in view of Yamakawa et al. (US 2019/0306946, cited in IDS of 02/19/2021, hereinafter Yamakawa).
Regarding Claim 7, Kondo in view of Shim, Uemoto, and Yoshida discloses the lighting module of claim 6. Further, Kondo discloses that the first diffusion layer (e.g., 5, phosphor layer 5 provided on the entire surface of the light scattering layer 3 covering the first resin layer 2/4) (Kondo, Figs. 4-5, Col. 19, lines 28-30) includes an upper portion covering the upper surface of the first resin layer (2/4), but does not specifically disclose that the first diffusion layer includes a side portion extending from the upper portion toward the substrate and covering side surfaces of the first resin layer.
However, Yamakawa discloses a lighting module (Yamakawa, Figs. 28, 31, ¶0002, ¶0055, ¶0110, ¶0178, ¶0238-¶0240, ¶0243) comprising a plurality of light emitting devices (LED chips 52) (Yamakawa, Figs. 28, 31, ¶0166) and a first resin layer (transparent resin 56) (Yamakawa, Figs. 28, 31, ¶0168) molding the plurality of light emitting devices (52) and a second resin layer (phosphor layer 55 containing a resin) (Yamakawa, Figs. 28, 31, ¶0168, ¶0174) disposed on the first resin layer (56), wherein the second resin layer (phosphor layer 55 containing a resin) (Yamakawa, Figs. 28, 31, ¶0168, ¶0174) comprises a phosphor, the peripheries of the LED chips are covered with the phosphor layer which is formed to cover the sides of the first resin layer (55) to obtain uniform light over the entire layer (Yamakawa, Figs. 28, 31, ¶0169), wherein the phosphor layer (55) has a side portion extending from an edge of an upper surface of the first resin layer (56) toward the substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the lighting module of Kondo/Shim/Uemoto/Yoshida by encapsulating the LED chips with the resin layers including phosphor layer on a side of the first resin layer as taught by Yamakawa to have the first diffusion layer includes a side portion extending from the upper portion toward the substrate and covering side surfaces of the first resin layer in order to provide improved white light source by combining LED and the phosphor layer to obtain uniform light over the entire layer (Yamakawa, ¶0137-¶0145, ¶0154, ¶0169).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,956,007 to Kondo in view of Shim (US 2011/0317283) as applied to claim 1, and further in view of Denis (US 2016/0254420, cited in IDS of 02/19/2021).
Regarding Claim 9, Kondo in view of Shim discloses the lighting module of claim 1. Further, Kondo discloses that each of the plurality of light emitting devices comprises: the light emitting diode element (12) (Kondo, Figs. 4-5, Col. 16, lines 49-64) that is mounted on the substrate (13) by a flip-chip bonding so that the first electrode and the second electrode of the light emitting diode element face the substrate (13) and are electrically connected to the substrate in a flip chip type, but does not specifically disclose a light transmitting substrate; a light emitting structure having a first conductivity type semiconductor layer, an active layer, and a second conductivity type semiconductor layer and disposed under the light transmitting substrate; a first electrode connected to the first conductivity type semiconductor layer and disposed under the light emitting structure; and a second electrode connected to the second conductivity type semiconductor layer and disposed under the light emitting structure.
However, Denis teaches LED device (Denis, Fig. 8, ¶0012-¶0017, ¶0082-¶0093) comprising a light transmitting substrate (sapphire substrate) (60) affixed to semiconductor layers (32/43/36) of the LED device including a p-n junction including doped layer (32 and 36) opposite active layer (34), and bottom contact (38) connected to the doped layer (36) and the bottom contact (40) connected to the doped layer (32) such that bottom contacts are connected to the n-doped and p-doped layers and the substrate (42); the light transmitting substrate (60) is used to tune the wavelength of the LED device and is combined with the phosphor layer to improve the LED performance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the lighting module of Kondo/Shim by forming light emitting diode elements comprising sapphire substrate affixed to semiconductor layers and connecting the bottom contacts of the light emitting diode by a flip-chip bonding to the substrate as taught by Denis to have a light transmitting substrate; a light emitting structure having a first conductivity type semiconductor layer, an active layer, and a second conductivity type semiconductor layer and disposed under the light transmitting substrate; a first electrode connected to the first conductivity type semiconductor layer and disposed under the light emitting structure; and a second electrode connected to the second conductivity type semiconductor layer and disposed under the light emitting structure in order to tune the wavelength of the LED device and thus to obtain warm white LED with improved performance (Denis, ¶0012-¶0017, ¶0092).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,956,007 to Kondo in view of Shim (US 2011/0317283) as applied to claim 1, and further in view of Bukesov et al. (US 2008/0203901, cited in IDS of 02/19/2021, hereinafter Bukesov).
Regarding Claim 12, Kondo in view of Shim discloses the lighting module of claim 1. Further, Kondo does not specifically disclose that the first diffusion layer includes ink particles, 81H1-1442.01and wherein the phosphor emits a red light and the ink particles has a red color.
However, Kondo teaches blending the phosphor particles (Kondo, Figs. 4-5, Col. 13, lines 18-21; Col. 12, lines 41-66) and pigment particles in the silicone resin. Further, Bukesov teaches phosphor material (Bukesov, Figs. 6A, 9-12, ¶0062-¶0064, ¶0076-¶0077, ¶0170-¶0184) with built-in contrast enhancing capability for emitting red, green or blue light, wherein the phosphor material is mixed with the ink or pigment material (Bukesov, Figs. 6A, 9-12, ¶0062-¶0064) that transmits light emitted by the phosphor material and absorbs light of others colors; specifically, the phosphor particles are mixed in silicone resin composition at concentration of about 20 grams of phosphor particles per 100 grams of silicone polymer, and the organic compound (e.g., pigment) (Bukesov, Figs. 6A, 9-12, ¶0180-¶0184) is added for contrast enhancement purposes of about 1 wt% to shift the emission spectrum of the phosphor to a longer wavelength; mixture of phosphors with organic material (pigments) is used to adjust chromaticity of the emitted light for lighting applications; specifically, the red phosphor (Bukesov, Figs. 6A, 9-12, ¶0062) is mixed with the red ink or pigment, and the red ink or pigment transmits at wavelength above around 580 nm to allow for the emitted red color from the red phosphor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the lighting module of Kondo/Shim by forming the phosphor layer of Kondo comprising a mixture of phosphor and ink or pigment material having a specific color and with a specific concentration as taught by Bukesov to have the first diffusion layer includes ink particles, 81H1-1442.01 wherein the phosphor emits a red light and the ink particles has a red color in order to provide the phosphor material with built-in contrast enhancing capability to adjust chromaticity of the emitted light for lighting applications (Bukesov, ¶0062-¶0064, ¶0180-¶0184).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,956,007 to Kondo in view of Shim (US 2011/0317283) and Bukesov (US 2008/0203901) as applied to claim 12, and further in view of Yamakawa (US 2019/0306946).
Regarding Claim 13, Kondo in view of Shim and Bukesov discloses the lighting module of claim 12. Further, Kondo does not specifically disclose that a side portion of the first diffusion layer contacts the substrate and includes the phosphor and the ink particles.
However, Yamakawa discloses a lighting module (Yamakawa, Figs. 28, 31, ¶0002, ¶0055, ¶0110, ¶0178, ¶0238-¶0240, ¶0243) comprising a plurality of light emitting devices (LED chips 52) (Yamakawa, Figs. 28, 31, ¶0166) and a first resin layer (transparent resin 56) (Yamakawa, Figs. 28, 31, ¶0168) molding the plurality of light emitting devices (52) and a second resin layer (phosphor layer 55 containing a resin) (Yamakawa, Figs. 28, 31, ¶0168, ¶0174) disposed on the first resin layer (56), wherein the second resin layer (phosphor layer 55 containing a resin) (Yamakawa, Figs. 28, 31, ¶0168, ¶0174) comprises a phosphor, the peripheries of the LED chips are covered with the phosphor layer which is formed to cover the sides of the first resin layer (55) to obtain uniform light over the entire layer (Yamakawa, Figs. 28, 31, ¶0169), wherein the phosphor layer (55) has a side portion extending from an edge of an upper surface of the first resin layer (56) toward the substrate.
Further, Bukesov teaches phosphor material (Bukesov, Figs. 6A, 9-12, ¶0062-¶0064, ¶0076-¶0077, ¶0170-¶0184) with built-in contrast enhancing capability for emitting red, green or blue light, wherein the phosphor material is mixed with the ink or pigment material (Bukesov, Figs. 6A, 9-12, ¶0062-¶0064).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the lighting module of Kondo/Shim/Bukesov by encapsulating the LED chips with the resin layers including phosphor layer on a side of the first resin layer as taught by Yamakawa, wherein the phosphor layer comprises a mixture of phosphor and ink or pigment material having a specific color and with a specific concentration as taught by Bukesov to have a side portion of the first diffusion layer contacts the substrate and includes the phosphor and the ink particles in order to provide improved white light source by combining LED and the phosphor layer to obtain uniform light over the entire layer, and to provide the phosphor material with built-in contrast enhancing capability to adjust chromaticity of the emitted light for lighting applications (Yamakawa, ¶0137-¶0145, ¶0154, ¶0169; Bukesov, ¶0062-¶0064, ¶0180-¶0184).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,956,007 to Kondo in view of Shim (US 2011/0317283) as applied to claim 1, and further in view of Bibl et al. (US 2017/0162553, cited in IDS of 02/19/2021, hereinafter Bibl).
Regarding Claim 14, Kondo in view of Shim discloses the lighting module of claim 1. Further, Kondo does not specifically disclose a light shielding portion disposed between the first resin layer and the first diffusion layer and vertically overlapped with each of the plurality of light emitting devices.
However, Bibl teaches LED device (Bibl, Fig. 10C, ¶0007-¶0009, ¶0092-¶0103, ¶0105, ¶0108) comprising the first resin layer (the light distribution layer, 320) to increase emission uniformity and the first resin layer the wavelength conversion layer including phosphor (310), and the reflective layer (330) formed between the light distribution layer (320) and the wavelength conversion layer (310) to block incident light from entering the wavelength conversion layer at closest location to the LED device, where the optical intensity is greatest, and thus to reduce bleeding of incident light through the wavelength conversion layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the lighting module of Kondo/Shim by forming light blocking layer over and overlapping the light emitting device in a vertical direction as taught by Bibl between the first resin layer and the second resin layer including phosphor of Kondo/Shim to have a light shielding portion disposed between the first resin layer and the first diffusion layer and vertically overlapped with each of the plurality of light emitting devices in order to block incident light from entering the wavelength conversion layer at closest location to the LED element, where the optical intensity is greatest, to reduce bleeding of incident light through the wavelength conversion layer, and thus to obtain light emitting device with increased light emission and emission uniformity (Bibl, ¶0095, ¶0105).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,956,007 to Kondo in view of Shim (US 2011/0317283) as applied to claim 1, and further in view of Lee et al. (US 2009/0286337, cited in IDS of 02/19/2021, hereinafter Lee (‘337)), Bukesov (US 2008/0203901), and Höhn (US Patent No. 6,066,861).
Regarding Claim 15, Kondo in view of Shim discloses the lighting module of claim 1. Further, Kondo does not specifically disclose a second resin layer disposed on the first diffusion layer and including ink particles, wherein a content of the ink particles included in the second resin layer is 12 wt% or less in resin material of the second resin layer.
However, Lee (‘337) teaches forming a second resin layer (e.g., 33 in Fig. 3D or 73 in Fig. 7C) (Lee (‘337), Figs. 3D, 7C, ¶0003, ¶0006, ¶0014-¶0023, ¶0052-¶0065; ¶0078-¶0084) comprising ink in a polymer resin for diffusing light emitted from the light emitting device on the first resin layer (e.g., 32 in Fig. 3D or 72 in Fig. 7C) comprising phosphor to enhance light emitting efficiency and brightness of the LED device; the second resin layer comprising ink is formed by ink jet process using phosphor powder, a solvent, and a polymer resin, wherein the ink has a viscosity controlled by a ratio of polymer resin in solvent, and thus is interpreted as a curing ink (Lee (‘337), Figs. 3D, 7C, ¶0064); the lattice-structured phosphors formed by ink jet process have a desired size and shape.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the lighting module of Kondo/Shim by forming the phosphor layer comprising ink-containing lattice structure as a second resin layer comprising ink having a specific viscosity as taught by Lee (‘337), wherein second resin layer of Lee (‘337) is formed by ink jet process on the first resin layer of Kondo including phosphor to have a second resin layer disposed on the first diffusion layer and including ink particles in order to enhance light emitting efficiency and brightness of the LED device (Lee (‘337), ¶0003, ¶0006, ¶0014-¶0023).
Further, Bukesov teaches phosphor material (Bukesov, Figs. 5, 9-12, ¶0058-¶0064, ¶0076-¶0077, ¶0170-¶0184) with a contrast enhancement layer formed on the phosphor layer and including dye-based colorant or pigment-based colorant (interpreted as ink) to transmit light emitted by the phosphor material and absorbs light of others colors; specifically, the red pigment transmitting light in a red spectral band covers red phosphor layer; the chromaticity performance of the phosphor depends on the concentration of the pigment.
Further, Höhn teaches forming phosphor layer (Höhn, Fig. 2, Col. 2, lines 8-37; Col. 4, lines 22-61; Col. 5, lines 15-39; Col. 6, lines 11-46; Col. 8, lines7-35; Col. 9, lines 19-28) comprising pigment powder in the resin with phosphor pigment ≤25 % by weight and adding organic pigments as diffuser at ≤10 % by weight. Also, Bukesov teaches forming the phosphor layer (Bukesov, ¶0135) using pigment powder of Höhn, and using organic pigment for contrast enhancement purposes of about 1-4 wt% to shift the emission spectrum of the phosphor to a longer wavelength; mixture of phosphors with organic material (pigments) is used to adjust chromaticity of the emitted light for lighting applications.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the lighting module of Kondo/Shim/Lee (‘337) by forming a contrast enhancement layer on the phosphor layer as a second diffusion layer and comprising color pigments with adjusted concentration of color pigment as taught by Bukesov to have a content of the ink particles included in the second resin layer is 12 wt% or less in resin material of the second resin layer in order to provide the phosphor layers with contrast enhancing capability to adjust chromaticity of the emitted light for lighting applications; and to obtain improved light emitting component producing homogeneous mixed-colored light with desired color tonality of white light by using adjusted colorant concertation (Bukesov, ¶0062-¶0064, ¶0180-¶0184; Höhn, Col. 1, lines 62-67; Col. 2, lines 17; Col. 5, lines 15-38; Col. 6, lines 43-46).
Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,956,007 to Kondo in view of Bukesov (US 2008/0203901), Anc (US 2016/0380164), Uemoto (US 2010/0244662), and Yoshida (US 2015/0008463) (the reference US Patent No. 6,066,861 by Höhn is presented as evidence).
With respect to Claim 16, Kondo discloses a lighting module (an embodiment of Fig. 5, wherein the phosphor layer 5 is provided on the entire surface of the light scattering layer 3) (Kondo, Figs. 4-5, Col. 2, lines 11-24; Col. 4, lines 44-63; Cols. 5-19) comprising:
       a substrate (e.g., 13, an embodiment of Fig. 5, wherein the phosphor layer 5 is provided on the entire surface of the light scattering layer 3 that covers a plurality of light emitting diode elements 12) (Kondo, Figs. 4-5, Col. 16, lines 45-67; Col. 19, lines 7-9; lines 28-30);
       a plurality of light emitting devices (e.g., LED elements 12) (Kondo, Figs. 4-5, Col. 16, lines 45-67; Col. 19, lines 13-22) disposed on the substrate and emitting a wavelength (e.g., blue light) (Kondo, Figs. 4-5, Col. 13, lines 35-40) in a range of 420 nm to 470 nm (e.g., as evidenced by Höhn, Col. 9, lines 29-36, blue light has luminescent maximum at 430 nm);
       a first resin layer (e.g., 2/4, comprised of a same transparent resin) (Kondo, Figs. 4-5, Col. 5, lines 3-9; Col. 14, lines 36-41; Col. 18, lines 4-46; Col. 19, lines 1-4; lines 28-30; Col. 22, lines 4-19) disposed on the substrate and the plurality of light emitting devices; and
       a first diffusion layer (e.g., 5, phosphor layer 5 provided on the entire surface of the light scattering layer 3) (Kondo, Figs. 4-5, Col. 13, lines 11-16; lines 35-67; Col. 15, lines 1-37; Col. 18, lines 64-67; Col. 19, lines 1-4; lines 28-30) disposed on the first resin layer (2/4) and including a phosphor;
      wherein a content of the phosphor included in the first diffusion layer (5) (Kondo, Figs. 4-5, Col. 14, lines 19-22) is in a range of 10 mass% to 40 mass% in resin material of the first diffusion layer.
Further, Kondo does not specifically disclose that (1) a first diffusion layer includes ink particles, and wherein a color of the ink particles corresponds to a color of wavelength-converted light outputted by the phosphor; (2) wherein a content of the phosphor included in the first diffusion layer is in a range of 10 wt% to 23 wt%; and (3) wherein the lighting module is provided with a thickness of 5.5 mm or less and emits a red light.
Regarding (1), Kondo teaches blending the phosphor particles (Kondo, Figs. 4-5, Col. 13, lines 18-21; Col. 12, lines 41-66) and pigment particles in the silicone resin. Further, Bukesov teaches phosphor material (Bukesov, Figs. 6A, 9-12, ¶0062-¶0064, ¶0076-¶0077, ¶0170-¶0184) with built-in contrast enhancing capability for emitting red, green or blue light, wherein the phosphor material is mixed with the ink or pigment material (Bukesov, Figs. 6A, 9-12, ¶0062-¶0064) that transmits light emitted by the phosphor material and absorbs light of others colors. Specifically, the phosphor particles are mixed in silicone resin composition at concentration of about 20 grams of phosphor particles per 100 grams of silicone polymer, and the organic compound (e.g., pigment) (Bukesov, Figs. 6A, 9-12, ¶0180-¶0184) is added for contrast enhancement purposes of about 1 wt% to shift the emission spectrum of the phosphor to a longer wavelength. Mixture of phosphors with organic material (pigments) is used to adjust chromaticity of the emitted light for lighting applications. Specifically, the red phosphor (Bukesov, Figs. 6A, 9-12, ¶0062) is mixed with the red ink or pigment, and the red ink or pigment transmits at wavelength above around 580 nm to allow for the emitted red color from the red phosphor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the lighting module of Kondo by forming the phosphor layer of Kondo comprising a mixture of phosphor and ink or pigment material having a specific color and with a specific concentration as taught by Bukesov to have a first diffusion layer includes ink particles, and wherein a color of the ink particles corresponds to a color of wavelength-converted light outputted by the phosphor in order to provide the phosphor material with built-in contrast enhancing capability to adjust chromaticity of the emitted light for lighting applications (Bukesov, ¶0062-¶0064, ¶0180-¶0184).
Regarding (2), Anc teaches forming a wavelength converting composition layer (Anc, Figs. 2A-2C, 3, ¶0026-¶0036, ¶0050-¶0051, ¶0063-¶0064, ¶0070-¶0083, ¶0092) including a polymeric matrix material (202, e.g., silicone or epoxy) and wavelength converting particles (e.g., phosphor particles) in the wavelength converting layer (Anc, Figs. 2A-2C, 3, ¶0026, ¶0036, ¶0066-¶0069, ¶0070-¶0073), wherein a content of the phosphor particles (Anc, Figs. 2A-2C, 3, ¶0066, ¶0067) is between 10 weight % to about 20 weight % relative to the total weight of the wavelength converting composition; the phosphor particles (Anc, Figs. 2A-2C, 3, ¶0081) capable of converting primary light emitted by the LED source into the secondary light and capable of adjusting the color temperature of the collective light output from the LED package. The prior art range of phosphor particles between 10 weight % to about 20 weight % is within the claimed range of 10wt% to 23wt%, and thus prior art range anticipates the claimed range (see MPEP 2131.03).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the lighting module of Kondo by forming the phosphor layer of Kondo as a wavelength converting layer of Anc comprising optimized amounts of wavelength converting particles (e.g., phosphors) to have the lighting module, wherein a content of the phosphor included in the first diffusion layer is in a range of 10wt% to 23wt% in order to effectively adjust the color temperature of the collective light output from the LED package and to improve performance of the LED package (Anc, ¶0002, ¶0022, ¶0025-¶0026, ¶0036, ¶0081, ¶0083).
Regarding (3), Kondo teaches that the thickness of the first resin layer (2/4) is about 2 mm  (Kondo, Figs. 4-5, Col. 5, lines 3-9; Col. 18, lines 4-46; Col. 19, lines 1-4; lines 28-30; Col. 22, lines 4-19), the thickness of the first diffusion layer (5) is about 50 m (0.05 mm) to 1000 m (1.0 mm), and the thickness of the additional diffusion layer (3) formed between the first resin layer (2/4) and the first diffusion layer (5) is between 50 m (0.05 mm) to 2000 m (2.0 mm).
Further, Uemoto teaches forming a light emitting device (Uemoto, Fig. 1C, ¶0018-¶0023, ¶0032-¶0034, ¶0042) with improved heat dissipation properties and comprising a substrate (10) having a thickness between 0.5 mm and 3 mm, specifically, about 1 mm, and a plurality of blue LEDs (14) disposed on a substrate (10), and a phosphor layer (15) covering the plurality of blue LEDs (14), the substrate is made of a material to increase heat dissipation properties.
Further, a person of ordinary skill in the art would recognize that with the optimized thickness of the first diffusion layer (the phosphor layer 5) in a range of 0.05 mm to 1.0 mm; specifically, with the thickness of the first diffusion layer of about 0.8 mm, the thickness of the additional diffusion layer (3) of 0.6 mm, the thickness of the first resin layer of about 2 mm (including the resin layer 2 and the spacer layer 4 because the spacer layer 4 comprises the same transparent resin material as the encapsulating resin layer 2), and with the thickness of the high thermal conductive substrate of about 1 mm (as taught by Uemoto), the total thickness of the lighting module would be about 4.4 mm and that is within the range of 5.5 mm or less.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the lighting module of Kondo by forming the encapsulating layer of Kondo with optimized the thicknesses of the first diffusion layer on the substrate comprised of a high thermal conductive material and having a specific thickness as taught by Uemoto to have the lighting module, wherein the lighting module is provided with a thickness of 5.5mm or less in order to provide improved surface light source with reduced color unevenness; and to provide light emitting device with improved heat dissipation properties (Kondo, Col. 2, lines 11-24; Col. 3, lines 27-42; Uemoto, ¶0010, ¶0018, ¶0042).
Further, Yoshida teaches a light emitting device (Yoshida, Fig. 2, ¶0010, ¶0014, ¶0020, ¶0056, ¶0057, ¶0061-¶0062) comprising blue LEDs and red light-emitting phosphor with a narrow half width of the emission peak to emit more vivid red light for the indicating devices such as display and radar devices having high efficiency.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the lighting module of Kondo/ Bukesov/Anc/Uemoto by forming the first diffusion layer as a phosphor layer comprising red light-emitting phosphor as taught by Yoshida to have the lighting module, wherein the lighting module emits a red light in order to provide light emitting device having high efficiency and capable of emitting more vivid red light for the indicating devices such as display and radar devices (Yoshida, ¶0010, ¶0014, ¶0020, ¶0056-¶0057).
Regarding Claim 18, Kondo in view of Bukesov, Anc, Uemoto, and Yoshida discloses the lighting module of claim 16. Further, Kondo discloses that the plurality of light emitting devices (LED elements 12) (Kondo, Figs. 4-5, Col. 16, lines 45-67) is arranged in N columns and M rows, wherein the N and M are integers of 2 or more (e.g., 5), and wherein each of the light emitting diode element (12) (Kondo, Figs. 4-5, Col. 16, lines 49-64) is mounted on the substrate (13) by a flip-chip bonding so that each of the light emitting diode element (12) includes a first electrode and a second electrode electrically connected to the substrate and facing an upper surface of the substrate (13).
Regarding Claim 19, Kondo in view of Bukesov, Anc, Uemoto, and Yoshida discloses the lighting module of claim 18. Further, Kondo discloses that an interval (e.g., preferably 5 mm) (Kondo, Figs. 4-5, Col. 16, lines 65-66; Col. 21, lines 56-59; Col. 22, lines 16-17; lines 3-36) between the plurality of light emitting devices is greater than a thickness of the first resin layer (e.g., transparent resin 2 has thickness of 950 m, after bonding, and the spacer layer 4 has thickness 1 mm to 2 mm so that the first resin layer including the resin layer 2 and the spacer layer 4 has a total thickness of about 2-3 mm that is less that the space of about 5 mm between the LED elements), but does not specifically disclose that the thickness of the first resin layer is in a range of 5 times or more a thickness of the substrate.
However, Uemoto teaches forming a light emitting device (Uemoto, Fig. 1C, ¶0018-¶0023, ¶0032-¶0034, ¶0042) with improved heat dissipation properties and comprising a substrate (10) having a thickness between 0.5 mm and 3 mm, and a plurality of blue LEDs (14) disposed on a substrate (10), and a phosphor layer (15) covering the plurality of blue LEDs (14), the substrate is made of a material to increase heat dissipation properties.
Thus, a person of ordinary skill in the art would recognize that with the thickness of the substrate of about 0.5 mm (as taught by Uemoto), the thickness of the first resin layer of 3 mm would be more than 5 times a thickness of the substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the lighting module of Kondo/Bukesov/Anc/Uemoto/Yoshida by providing a substrate having a specific material and thickness as taught by Uemoto to have the lighting module, wherein the thickness of the first resin layer is in a range of 5 times or more a thickness of the substrate in order to provide light emitting device with improved heat dissipation properties (Uemoto, ¶0010, ¶0018, ¶0042).
Regarding Claim 20, Kondo in view of Bukesov, Anc, Uemoto, and Yoshida discloses the lighting module of claim 19. Further, Kondo discloses that the thickness of the first resin layer (e.g., transparent resin 2 has thickness of 950 m, after bonding, and the spacer layer 4 has thickness 1 mm so that the first resin layer including the resin layer 2 and the spacer layer 4 has a total thickness of about 2 mm) (Kondo, Figs. 4-5, Col. 14, lines 32-33; lines 42-45; Col. 22, lines 16-17) is greater than a thickness of the first diffusion layer (e.g., 5, phosphor layer having a thickness between 0.05 and 1 mm), and wherein the thickness of the first resin layer (e.g., 2 mm) is in a range of 2 mm to 2.7 mm.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,956,007 to Kondo in view of Bukesov (US 2008/0203901), Anc (US 2016/0380164), Uemoto (US 2010/0244662), and Yoshida (US 2015/0008463) as applied to claim 16, and further in view of Lee et al. (US 2009/0286337, cited in IDS of 02/19/2021, hereinafter Lee (‘337)), and Höhn (US Patent No. 6,066,861).
Regarding Claim 17, Kondo in view of Bukesov, Anc, Uemoto, and Yoshida discloses the lighting module of claim 16. Further, Kondo does not specifically disclose a second resin layer disposed on the first diffusion layer and including ink particles, wherein a content of the ink particles included in the second resin layer is 12 wt% or less in resin material of the second resin layer, wherein the phosphor and the ink particles have a red color.
However, Lee (‘337) teaches forming a second resin layer (e.g., 33 in Fig. 3D or 73 in Fig. 7C) (Lee (‘337), Figs. 3D, 7C, ¶0003, ¶0006, ¶0014-¶0023, ¶0052-¶0065; ¶0078-¶0084) comprising ink in a polymer resin for diffusing light emitted from the light emitting device on the first resin layer (e.g., 32 in Fig. 3D or 72 in Fig. 7C) comprising phosphor to enhance light emitting efficiency and brightness of the LED device; the second resin layer comprising ink is formed by ink jet process using phosphor powder, a solvent, and a polymer resin, wherein the ink has a viscosity controlled by a ratio of polymer resin in solvent, and thus is interpreted as a curing ink (Lee (‘337), Figs. 3D, 7C, ¶0064); the lattice-structured phosphors formed by ink jet process have a desired size and shape.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the lighting module of Kondo/Bukesov/Anc/Uemoto/Yoshida by forming the phosphor layer comprising ink-containing lattice structure as a second resin layer comprising ink having a specific viscosity as taught by Lee (‘337), wherein second resin layer of Lee (‘337) is formed by ink jet process on the first resin layer of Kondo including phosphor to have a second resin layer disposed on the first diffusion layer and including ink particles in order to enhance light emitting efficiency and brightness of the LED device (Lee (‘337), ¶0003, ¶0006, ¶0014-¶0023).
Further, Bukesov teaches phosphor material (Bukesov, Figs. 5, 9-12, ¶0058-¶0064, ¶0076-¶0077, ¶0170-¶0184) with a contrast enhancement layer formed on the phosphor layer and including dye-based colorant or pigment-based colorant (interpreted as ink) to transmit light emitted by the phosphor material and absorbs light of others colors; specifically, the red pigment transmitting light in a red spectral band covers red phosphor layer; the chromaticity performance of the phosphor depends on the concentration of the pigment, wherein the phosphor emits a red light and the ink particles has a red color in order to provide the phosphor material with built-in contrast enhancing capability to adjust chromaticity of the emitted light for lighting applications (Bukesov, ¶0062-¶0064, ¶0180-¶0184).
Further, Höhn teaches forming phosphor layer (Höhn, Fig. 2, Col. 2, lines 8-37; Col. 4, lines 22-61; Col. 5, lines 15-39; Col. 6, lines 11-46; Col. 8, lines7-35; Col. 9, lines 19-28) comprising pigment powder in the resin with phosphor pigment ≤25 % by weight and adding organic pigments as diffuser at ≤10 % by weight. Also, Bukesov teaches forming the phosphor layer (Bukesov, ¶0135) using pigment powder of Höhn, and using organic pigment for contrast enhancement purposes of about 1-4 wt% to shift the emission spectrum of the phosphor to a longer wavelength; mixture of phosphors with organic material (pigments) is used to adjust chromaticity of the emitted light for lighting applications.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the lighting module of Kondo/ Bukesov/Anc/Uemoto/Yoshida/Lee (‘337) by forming a contrast enhancement layer on the phosphor layer as a second diffusion layer and comprising color pigments with adjusted concentration of color pigment as taught by Bukesov and Höhn to have a second resin layer disposed on the first diffusion layer and including ink particles, wherein a content of the ink particles included in the second resin layer is 12 wt% or less in resin material of the second resin layer, wherein the phosphor and the ink particles have a red color in order to provide the phosphor layers with contrast enhancing capability to adjust chromaticity of the emitted light for lighting applications; and to obtain improved light emitting component producing homogeneous mixed-colored light with desired color tonality of white light by using adjusted colorant concertation (Bukesov, ¶0062-¶0064, ¶0180-¶0184; Höhn, Col. 1, lines 62-67; Col. 2, lines 17; Col. 5, lines 15-38; Col. 6, lines 43-46).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 16, applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that “BUKESOV et al. relates to a screen 101 that receives and reflects an emitted laser beam 120 from a remote laser module 110, such that BUKESOV et al. is non-analogous prior art that unrelated to related to lighting modules and would not be used by one of reasonable skill in the relevant technical fields” (page 15 of Applicant’s Remarks), Examiner submits that Bukesov (e.g., paragraph [0047]) teaches a non-laser source of light that is sufficiently energetic to excite the fluorescent material. The examples of non-laser light sources of Bukesov include various light-emitting diodes (LEDs) that produce light at a wavelength to excite the fluorescent material that converts the light into a specific wavelength. Thus, BUKESOV et al. is an analogous prior art applicable to lighting modules including light-emitting diodes. 
In response to Applicant’s arguments that “BUKESOV et al. teaches that a "red" area includes a red phosphate and an ink to absorb green and blue light, but does not indicate that a color of the ink particles corresponds to a color of wavelength- converted light outputted by the phosphor," as recited in claim 16” (page 15 of Applicant’s Remarks), Examiner submits that Bukesov (e.g., paragraph [0062]) teaches a phosphor material including red phosphor and the red ink which transmits the red light. Thus, the color of the ink particles corresponds to a color of wavelength- converted light outputted by the phosphor, as required by claim 16.
Therefore, the above Applicant’s arguments are not persuasive and the rejection of claim 16 under 35 U.S.C. 103 using the prior art by Bukesov is maintained.
Regarding dependent claims 17-20 which depend on the independent Claim 16, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891